UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4570


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JULIO FIGUEROA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00104-F-1)


Submitted:   July 30, 2010                    Decided:   August 19, 2010


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   George E. B. Holding, United States Attorney, Anne
M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Julio     Figueroa    appeals          his     60-month         sentence       of

imprisonment imposed by the district court after finding that

Figueroa violated the term of his supervised release prohibiting

criminal conduct.        Figueroa pled guilty to aiding and abetting

the    distribution     of     marijuana       in   violation          of     21    U.S.C.A.

§ 841(a)(1), (b)(1)(D) (West 1999 & Supp. 2009), 18 U.S.C. § 2

(2006), and possession of a firearm during and in relation to a

drug    trafficking      offense     in         violation         of     18        U.S.C.   §

924(c)(1)(A) (2006).          (J.A. 15, 24).          Figueroa was sentenced to

18 months’ imprisonment on the drug charge with a consecutive

60-month     sentence    of     imprisonment          on    the    firearms          charge.

Figueroa was also sentenced to two concurrent three-year terms

of supervised release.

             On the government’s motion, the district court later

reduced Figueroa’s sentence to 18 months’ imprisonment on the

drug charge and a concurrent sentence of 58 months’ imprisonment

on    the   firearms    charge.      Figueroa’s            concurrent         sentence      of

supervised release remained unchanged.

             Figueroa    was    released       from    custody         and    deported      to

Honduras.      After     deportation,          Figueroa      reentered         the    United

States without authorization and was arrested.                              Based on this

conduct, Figueroa’s probation officer filed a motion to revoke

his supervised release.

                                           2
            The     district       court        revoked      Figueroa’s           supervised

release    and    found    that      his    illegal       reentry      was     a    grade   B

violation,       which,    combined        with    his     original       category        III

criminal history, resulted in a policy statement range of 8 to

14   months’      imprisonment.             See       United      States          Sentencing

Guidelines Manual §§ 7B1.1(a)(2), p.s., 7B1.4(a), p.s. (2009).

However,   the     district     court      found      that   60-month        sentence       of

imprisonment       was    available.            The   district         court       sentenced

Figueroa to 60 months’ imprisonment.                   In imposing the sentence,

the district court stated that it “departed upwardly because it

was the defendant’s decision to return to the United States,

which is his third documented illegal entry since 1998, and his

criminal history and ongoing disregard for the law combine to

make him a serious danger to the community.”

            On    appeal,    Figueroa       argues       that    the    district         court

procedurally      erred     when     sentencing        him      because      it    did    not

consider the factors that he offered to mitigate the length of

his prison term, such as his history and characteristics, and

placed too much emphasis on his criminal history and his illegal

reentry.    We disagree.

            We will affirm a sentence imposed after revocation of

supervised     release     if   it    is    within     the      prescribed         statutory

range and not plainly unreasonable.                      United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                     In determining whether a

                                            3
sentence is plainly unreasonable, we must first consider whether

the sentence imposed is unreasonable.                    Id. at 438.            In making

this determination, we follow “the procedural and substantive

considerations       that      we    employ      in    our   review        of     original

sentences.”       Id.; see also United States v. Moreland, 437 F.3d

424, 434 (4th Cir. 2006).                In this inquiry, we take a more

deferential posture concerning issues of fact and the exercise

of     discretion     than      reasonableness          review      for         guidelines

sentences.       United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007).    Only   if     we    find       the   sentence     procedurally       or

substantively unreasonable, must the court decide whether it is

“plainly” so.       Id. at 657.

            While a district court must consider Chapter Seven’s

policy    statements     and    the     statutory      provisions     applicable        to

revocation       sentences      under       18    U.S.C.     §§   3553(a),        3583(e)

(2006), the district court need not robotically tick through

every    subsection,     and    it    has    broad     discretion     to    revoke    the

previous sentence and impose a term of imprisonment up to the

statutory maximum provided by § 3583(e)(3).                       Moulden, 478 F.3d

at 656-57 (4th Cir. 2007);            Crudup, 461 F.3d at 439.                   Moreover,

while a district court must provide a statement of the reasons

for the sentence imposed, the court “need not be as detailed or

specific when imposing a revocation sentence as it must be when



                                             4
imposing     a    post-conviction         sentence.”           United     States    v.

Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

           After      reviewing     the    record,       we    conclude    that    the

district     court      sentenced     Figueroa       within       the     prescribed

statutory range, considered the pertinent statutory factors, and

adequately explained the reasons for the chosen sentence.                           The

district court considered Figueroa’s repeated criminal conduct

and his criminal history and found that his failure to comply

with the law demonstrated that he was a serious danger to the

community, warranting a sentence of sixty months’ imprisonment.

Therefore,       we   find   that   the       sentence    is    not     procedurally

unreasonable. *

             Accordingly,      we    affirm      Figueroa’s       sentence.          We

dispense     with     oral   argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




     *
       We note that Figueroa has not challenged the substantive
reasonableness of the sentence.



                                          5